Case 2:21-cv-10270-SDW-JSA Document 1 Filed 04/27/21 Page 1 of 9 PageID: 1



  THE LAW OFFICES OF FUSCO & MACALUSO,P.C.
  Steve D.Byoun,Esq. — Attorney ID: 005202000
  150 Passaic Avenue
  P.0.Box 939
  Passaic, New Jersey 07055
 (973)779-1163
  Attorneys for Plaintiff,
  Our File Nos: 215347

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

  MICHAEL D'AMICO,                               CASE NO:

                           Plaintiffs,

  v.
                                                 COMPLAINT AND JURY DEMAND
  AIRBNB; AIRBNB,INC;PETE
  MADDEN;JOHN DOE 1-10 (fictitious
  names),JANE ROE 1-10 (fictitious names),
  and JOHN DOE CORPORATION 1-10
 (fictitious names),

                          Defendants.

        Plaintiff, MICHAEL D'AMICO,complaining of Defendants, hereby alleges:

                                         JURISDICTION

        1.    Plaintiff brings his complaint under federal diversity jurisdiction, 28

 U.S.C. 1332, as the parties are completely diverse in citizenship and the amount in

 controversy exceeds $75,000.00.

        2.    The Court has jurisdiction under 28 U.S.C. §1332.

                                   THE PARTIES

        3.    Plaintiff, MICHAEL D'AMICO, is an individual, residing at 82 Mountain

 Spring Road, Township of West Milford, County ofPassaic, State ofNew Jersey.




                                             1
Case 2:21-cv-10270-SDW-JSA Document 1 Filed 04/27/21 Page 2 of 9 PageID: 2



         4.     Defendant(s), AIRBNB, AIRBNB, INC., is/are business entities who,

  upon information and belief, has/have a principle place of business at 627 Broadway, in

  the City ofNew York, County of New York, State ofYork.

         5.     Defendants, PETE MADDEN,JOHN DOE 1-10 (fictitious names), JANE

  ROE 1-10 (fictitious names), and JOHN DOE CORPORATION 1-10 (fictitious names)

 is an individual who, upon information and belief, has a place of business at 17 Brook

 Street, in the City of Westbrook, Cumberland County, State of Maine.

                                     FIRST COUNT

         1.     On or about May 23,2019, Plaintiff, MICHAEL D'AMICO, was a lawful

  business invitee at the premises located at 17 Brook Street Westbrook Maine.

         2.     At all times referred to hereinafter and prior thereto, the Defendants,

 AIRBNB, AIRBNB,INC., PETE MADDEN,JOHN DOE 1-10 (fictitious names), JANE

 ROE 1-10 (fictitious names), and JOHN DOE CORPORATION 1-10 (fictitious

 names),owned, leased, rented, operated, supervised, maintained, controlled, managed,

 inspected, secured, repaired, constructed, cleaned and/or cared for said premises, together

 with its ceilings, stairway(s), interior/exterior sidewalk, curb area, ramps, interior

 hallways, ingress/egress, walkways, passageways and appurtenances thereto, in such a

 negligent, careless and reckless manner as to cause the Plaintiff, MICHAEL D'AMICO,

 to be injured thereon.

        3.      As a direct and proximate result of the aforesaid negligence of the

 Defendants, AIRBNB, AIRBNB, INC., PETE MADDEN, JOHN DOE 1-10 (fictitious

 names), JANE ROE 1-10 (fictitious names), and JOHN DOE CORPORATION 1-10

(fictitious names), Plaintiff MICHAEL D'AMICO sustained diverse injuries, great pain




                                               2
Case 2:21-cv-10270-SDW-JSA Document 1 Filed 04/27/21 Page 3 of 9 PageID: 3



  and suffering, has incurred and will continue in the future to incur extensive medical

  expenses, permanent injuries, suffered physical and emotional injuries of both a

  temporary and permanent nature, suffered considerable pain and anguish, loss of wages,

  other special damages, as well as various consequential damages and was otherwise

  incapacitated from attending his usual duties.

         WHEREFORE,the Plaintiff, MICHAEL D'AMICO, demands Judgment against

  the Defendants, AIRBNB, AIRBNB, INC., PETE MADDEN, JOHN DOE 1-10

 (fictitious names), JANE ROE 1-10(fictitious names), and JOHN DOE CORPORATION

  1-10 (fictitious names), for damages,together with interest and costs of suit.

                                     SECOND COUNT

         1.      Plaintiff, MICHAEL D'AMICO, repeats the allegations contained in the

  First Count and makes same a part hereof as though more fully set forth at length herein.

         2.      At the time and place aforesaid, the Defendants, AIRBNB, AIRBNB,

  INC., PETE MADDEN,JOHN DOE 1-10 (fictitious names), JANE ROE 1-10 (fictitious

  names), and JOHN DOE CORPORATION 1-10 (fictitious names), through their agents,

 servants, and/or employees, did so negligently and carelessly own, lease, rent, operate,

  control, maintain, manage, secure, supervise, clean, construct, repair, inspect and care for

  the aforementioned premises, so as to create a nuisance.

         3.      As a direct and proximate result thereof, the Plaintiff, MICHAEL

 D'AMICO was caused to be injured.

         WHEREFORE,the Plaintiff, MICHAEL D'AMICO,demands Judgment against

 the Defendants, AIRBNB, AIRBNB, INC., PETE MADDEN, JOHN DOE 1-10




                                                   3
Case 2:21-cv-10270-SDW-JSA Document 1 Filed 04/27/21 Page 4 of 9 PageID: 4



 (fictitious names), JANE ROE 1-10 (fictitious names), and JOHN DOE CORPORATION

  1-10 (fictitious names),for damages, together with interest and costs ofsuit.

                                      THIRD COUNT

         1.      Plaintiff, MICHAEL D'AMICO, repeats the allegations contained in the

  First and Second Counts of this Complaint and makes same a part hereof as though more

 fully set forth at length herein.

         2.      At the same time and place aforesaid, Defendants, AIRBNB, AIRBNB,

 INC.,PETE MADDEN,JOHN DOE 1-10 (fictitious names), JANE ROE 1-10 (fictitious

  names), and JOHN DOE CORPORATION 1-10 (fictitious names),did negligently create

 a hazard over which he/she/they had actual and/or constructive notice, which caused the

 Plaintiff, MICHAEL D'AMICO,to sustain severe and permanent injuries.

         3.      As a direct and proximate consequence of the negligence of the

 Defendants, AIRBNB, AIRBNB, INC., PETE MADDEN, JOHN DOE 1-10 (fictitious

 names), JANE ROE 1-10 (fictitious names), and JOHN DOE CORPORATION 1-10

 (fictitious names),Plaintiff sustained severe physical, mental and permanent injuries and

 other diverse damages.

         WHEREFORE,the Plaintiff, MICHAEL D'AMICO,demands Judgment against

 the Defendants, AIRBNB, AIRBNB, INC., PETE MADDEN, JOHN DOE 1-10

(fictitious names), JANE ROE 1-10 (fictitious names), and JOHN DOE CORPORATION

 1-10 (fictitious names), for damages, together with interest and costs of this suit.

                                     FOURTH COUNT




                                                 4
Case 2:21-cv-10270-SDW-JSA Document 1 Filed 04/27/21 Page 5 of 9 PageID: 5



         1.        Plaintiff, MICHAEL D'AMICO, repeats the allegations of the First,

  Second, and Third Counts and makes same a part hereof as though more fully set forth at

  length herein.

         2.        The Defendants, JOHN DOE 1-10 (fictitious names), JANE ROE 1-10

 (fictitious names), and JOHN DOE CORPORATION 1-10 (fictitious names),are

 fictitious names intended to identify any and all parties, including individuals,

  corporations and/or other entities whose identities are presently unknown to the Plaintiff,

  who together with the named Defendants were responsible for the ownership, leasing,

  renting, cleaning, supervision, operation, control, repair, management, security,

  inspection, construction, maintenance, and/or care of the premises where the aforesaid

  accident occurred or who in any way caused or contributed to Plaintiffs injuries.

         3.        As a direct and proximate result of the negligence of the Defendants

  aforesaid, the Plaintiff, MICHAEL D'AMICO, suffered diverse injuries, great pain and

 suffering, has incurred and will continue in the future to incur extensive medical

 expenses, permanent injuries, suffered physical and emotional injuries of both a

 temporary and permanent nature, suffered considerable pain and anguish, loss of wages,

 other special damages, as well as various consequential damages and was otherwise

 incapacitated from attending his usual duties.

         WHEREFORE,Plaintiff MICHAEL D'AMICO, demands Judgment against the

 Defendants named in this Count, individually, jointly, severally, or in the alternative,

 together with interest and costs of this suit.

                                       FIFTH COUNT




                                                  5
Case 2:21-cv-10270-SDW-JSA Document 1 Filed 04/27/21 Page 6 of 9 PageID: 6



          1.       Plaintiff, MICHAEL D'AMICO, repeats the allegations of the First

  through Fourth Counts and makes same a part hereof as though more fully set forth at

  length herein.

         2.        At the time and place aforesaid, the Defendants, JOHN DOE 1-10

 (fictitious names), JANE ROE 1-10(fictitious names), and JOHN DOE CORPORATION

  1-10 (fictitious names)„ through their agents, servants and/or employees did so

  negligently and carelessly own, lease, rent, operate, control, maintain, manage, secure,

  supervise, clean, construct, repair, inspect and care for the aforementioned premises, so

  as to create a nuisance.

         3.        As a direct and proximate result thereof, the Plaintiff MICHAEL

  D'AMICO was caused to be injured.

         WHEREFORE,Plaintiff MICHAEL D'AMICO, demands Judgment against the

 Defendants named in the Count, individually, jointly, severally, or in the alternative,

 together with interest and costs ofthis suit.

                                      SIXTH COUNT

         1.        Plaintiff, MICHAEL D'AMICO, repeats the allegations of the First

 through Fifth Counts of this Complaint and makes same a part hereof as though fully set

 forth at length herein.

         2.        At the time and place aforesaid, the Defendants, JOHN DOE 1-10

(fictitious names), JANE ROE 1-10 (fictitious names), and JOHN DOE CORPORATION

 1-10 (fictitious names), did negligently create a hazard over which he/she/they had actual

 and/or constructive notice, which caused the Plaintiff to sustain severe and permanent

 injuries.




                                                 6
Case 2:21-cv-10270-SDW-JSA Document 1 Filed 04/27/21 Page 7 of 9 PageID: 7



          3.     As a direct and proximate consequence of the negligence of the

  Defendants, JOHN DOE 1-10 (fictitious names), JANE ROE 1-10 (fictitious names),

  and JOHN DOE CORPORATION 1-10 (fictitious names), Plaintiff MICHAEL

  D'AMICO, sustained severe, physical, mental and permanent injuries and other diverse

  damages.

          WHEREFORE,Plaintiff MICHAEL D'AMICO, demands Judgment against the

  Defendants named in this Count, individually, jointly, severally or in the alternative,

  together with interest and costs ofthis suit.

                                     SEVENTH COUNT

         1.      Plaintiff, MICHAEL D'AMICO, repeats the allegations of the First

 through Sixth Counts of this Complaint and makes same a part hereof as though more

 fully set forth at length herein.

         2.      At all times referred to herein, the Defendants were insured under a

  liability insurance policy issued to the Defendants, AIRBNB, AIRBNB, INC., PETE

 MADDEN,JOHN DOE 1-10 (fictitious names), JANE ROE 1-10 (fictitious names), and

 JOHN DOE CORPORATION 1-10 (fictitious names).

         3.      As a result of the negligence of the aforesaid Defendants, the Plaintiff

 MICHAEL D'AMICO, has sustained medical expenses and will in the future continue to

 sustain medical expenses, which the Defendants are liable for payment and/or

 reimbursement.

         WHEREFORE, the Plaintiff, MICHAEL D'AMICO demands judgment against

 Defendants, AIRBNB, AIRBNB, INC., PETE MADDEN, JOHN DOE 1-10 (fictitious

 names), JANE ROE 1-10 (fictitious names), and JOHN DOE CORPORATION 1-10




                                                  7
Case 2:21-cv-10270-SDW-JSA Document 1 Filed 04/27/21 Page 8 of 9 PageID: 8



 (fictitious names), either individually,jointly and/or severally, for damages together with

  interest and costs of suit.

                                 THE LAW OFFICES OF FUSCO & MACALUSO,P.C.
                                 Attorneys f Plaintiff

                      By:
  Dated:


                            DEMAND TO PRESERVE EVIDENCE

          All defendants are hereby directed and demanded to preserve all physical and

 electronic information pertaining in any way to plaintiff's employment, to plaintiffs

 cause of action and/or prayers for relief, to any defenses to same, and pertaining to any

 party, including, but not limited to, electronic data storage, closed circuit TV footages,

 digital images, computer images, cache memory, searchable data, emails, spread sheets,

 employment files, memos, text messages and any and all online social work or related

 websites, entries on social networking sites (including, but not limited to, Facebook,

 Twitter, MySpace, SnapChat, Instagram, etc.) and any other information and/or data

 and/or things and/or documents which may be relevant to any claim or defense in this

 litigation. Failure to do so will result in separate claims for spoliation of evidence and/or

 for appropriate adverse inferences.

                                 THE LAW OFFI S OF FUSCO & MACALUSO,P.C.
                                 Attorneys for Pla.,f tiff

                     By:
 Dated:                          STEVE        0


                                DEMAND FOR TRIAL BY JURY

         The Plaintiff demands a trial by jury as to all issues herein.




                                                  8
Case 2:21-cv-10270-SDW-JSA Document 1 Filed 04/27/21 Page 9 of 9 PageID: 9




                               THE LAW OFFICES OF FUSCO & MACALUSO,P.C.
                               Attorne., s for Plaintiff

                     By:
  Dated:                            V       BYOUN,ESQ.




                              DESIGNATION OF TRIAL COUNSEL

          In accordance with R.4:25-4, Steve D.Byoun,Esq.,is hereby designated as trial

   counsel for the Plaintiff in the within matter.

                               THE LAW         FICES OF FUSCO & MACALUSO,P.C.
                               Attorneys      Plaintiff

                     By:
  Dated:                       ST     ED.        UN,ESQ.

                                         CERTIFICATION

          The undersigned hereby certifies that the matter in controversy is not now the

 subject of any other pending action in any court and is likewise not the subject of any

  pending arbitration proceeding. The Plaintiff are not aware of any other parties or the

  true identities of other parties which should be joined in this action at this time. The

  Complaint will be amended when true identities of the fictitious Defendants become

 known to the Plaintiff.

                               THE LA OFFICES OF FUSCO & MACALUSO,P.C.
                               Attorne s or Plaintiff

                     By:
 Dated:                        STEVE M.BYOUN,ESQ.




                                                     9
